DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haass et al. (US 2011/0012069, listed on IDS filed 5/26/2021).
	Regarding claims 1-2 and 6, Haass discloses a thermoelectric conversion material comprising a compound comprising Sn, Te and Mn, and further comprising either one or both of Sb and Bi (abstract and [1]) and wherein SnTe is a main phase, and comprises either one or both of Sb and Bi, and Mn (abstract and [1]).  

	Regarding claims 3-5, Haass discloses all of the claim limitations as set forth above. Haass additionally discloses at least one element selected from the group consisting of Cu, In and Se (abstract, A can be Cu and/or In and Se can be included in addition to Te as shown in Formula 1) and wherein the compound is represented by formula A (abstract).

Regarding claim 7, Haass discloses all of the claim limitations as set forth above. Haass additionally discloses that the compound does not include Pb (As discussed in the abstract and [22]-[33], (a+x1+ ...+xn) can equal 1, which results in Pb not being present).

Regarding claim 8, Haass discloses all of the claim limitations as set forth above. Haass additionally discloses that the compound does not include Se (claim 2 and [36], p=0 and Se is not present).  

Regarding claim 9, Haass discloses all of the claim limitations as set forth above. Haass additionally discloses that the compound does not include S (claim 2 and [36], q=0 and S is not present).  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5 of copending Application No. 17/297,216. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 5 of copending Application No. 17/297,216 contain all of the limitations of instant claims 1-6. It is noted that the materials in claims 3 and 5 of copending Application No. 17/297,216 can contain Mn in addition to Sn, Te, Sb and/or Bi which is not patentably distinct from the instant claims 1-6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the abstract and formula [1] of Haass discloses a semiconductor material, the composition of which has an indeterminable number of possibilities. Accordingly, Haass does not meet the threshold of anticipation because it fails to "clearly and unequivocally disclose the claimed compound or direct those skilled in the art to the compound without any need for picking, choosing, and combining various disclosures not directly related to each other." In re Arkley, F.2d 586, 587-88 (CCPA 1972) ("the [prior art] reference must clearly and unequivocally disclose the claimed compound or direct those skilled in the art to the compound without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference. Such picking and choosing ... has no place in the making of a 102, anticipation rejection."). Applicant therefore submits that Haass fails to anticipate claim 1 and the claims that depend thereupon. 




Examiner respectfully disagrees. Haass discloses a semiconductor material compound (formula I) specifically including Sn and Te and discloses a limited listing of materials for A1…An that can be used (abstract). Haass discloses that A1…An are different from one another and are selected from the group of the elements Li, Na, K, Rb, Cs, Mg, Ca, Y, Ti, Zr, Hf, Nb, Ta, Cr, Mn, Fe, Cu, Ag, Au, Ga, In, Tl, Ge, Sb, Bi ([27]). This a limited list of possible materials that can be included in the compound and based on this limited listing the claimed compound comprising Sn, Te and Mn, and further comprising either one or both of Sb and Bi could clearly be “at once envisaged”. While Haass does not specifically list out every specific compound included in the general formula, one of ordinary skill in the art understands that claimed material compound is included in the disclosed chemical formula. The disclosure of Haass is sufficient for anticipation of the claimed compound and the lack of specific delineation of a material that fits within a disclosed chemical formula does not preclude Haass from being anticipatory. Thus, the disclosure of Haass is “sufficiently limited or well delineated” such that it is anticipatory. 
As discussed in MPEP 2131.02: A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
In In re Petering, the prior art disclosed a generic chemical formula "wherein X, Y, Z, P, and R'- represent either hydrogen or alkyl radicals, R a side chain containing an OH group." The court held that this formula, without more, could not anticipate a claim to 7-methyl-9-[d, l'-ribityl]-isoalloxazine because the generic formula encompassed a vast number and perhaps even an infinite number of compounds. However, the reference also disclosed preferred substituents for X, Y, Z, P, R, and R' as follows: where X, P, and R' are hydrogen, where Y and Z may be hydrogen or methyl, and where R is one of eight specific isoalloxazines. The court determined that this more limited generic class consisted of about 20 compounds. The limited number of compounds covered by the preferred formula in combination with the fact that the number of substituents was low at each site, the ring positions were limited, and there was a large unchanging structural nucleus, resulted in a finding that the reference sufficiently described "each of the various permutations here involved as fully as if he had drawn each structural formula or had written each name." The claimed compound was 1 of these 20 compounds. Therefore, the reference "described" the claimed compound and the reference anticipated the claims.	
Additionally, an example of each material compound disclosed in Haass is not necessary for anticipation. As discussed in MPEP 2123: Patents are relevant as prior art for all they contain. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant additionally argues that with respect to new claims 7-9, Haass also fails to disclose any compound that excludes Pb, Se or S because Haass requires all of Pb, Se and S in its compound. See Abstract of Haass. 

Examiner respectfully disagrees. As discussed in the rejection above: Haass discloses that the compound does not include Pb (As discussed in the abstract and [22]-[33], (a+x1+ ...+xn) can equal 1, which results in Pb not being present). Haass additionally discloses that the compound does not include Se (claim 2 and [36], p=0 and Se is not present). Haass additionally discloses that the compound does not include S (claim 2 and [36], q=0 and S is not present).  



	Applicant additionally argues that the instant specification discloses unexpectedly superior properties of the compound comprising the specific combinations of elements set forth in the pending claims. For example, as shown in Table 2 and explained in paragraphs [0255]-[0316] of the published version of the present application, the claimed compounds embodied 4 as examples 1-10 have smaller absolute values of the rate of change in resistivity compared to comparative examples 1-3. Given the excellent heat resistance, the claimed compound has a wide- ranging applicability as stated in paragraph [0317] of the present application. Accordingly, Haass fails to render the present claims obvious. 


Examiner respectfully disagrees.  First, Haass is anticipatory for claims 1-9 and arguments regarding unexpected results do not overcome this anticipation. Second, if an obviousness rejection had been made, the data and examples in the instant specification and arguments would not be sufficient to establish unexpected results to overcome an obviousness rejection because the data is not commensurate in scope with the claims. 
It is well settled that evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains and that such evidence which is considerably narrower in scope than claimed subject matter is not sufficient to rebut a prima facie case of obviousness.  In re Dill, 604 F.2d 1356, 1361, 202 USPQ805, 808 (CCPA 1979).  Also see In re Boesch, 617 F.2d at 276, 205 USPQ at 219; In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972) and In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
The examples disclosed in the instant specification are not in scope with the claims and thus are not sufficient to establish unexpected results. The examples and test specimens use a specific combination materials and component amounts that are not reasonably commensurate in scope or predictive of the scope of the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
Applicant’s specification only tests a specific subset of the claimed materials and at specific compositions and does not compare the broad materials, combinations and compositions encompassed by the rejected claims. The broad claim limitations encompass a plethora of materials that are not reasonably represented by the specific materials used in the test specimens. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726